FILE COPY




                              Fourth Court of Appeals
                                       San Antonio, Texas

                                        August 26, 2020

                                      No. 04-20-00396-CR

                               EX PARTE TOMMIE CARTER

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR5767A
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        The reporter’s record was due on August 21, 2020. Two days later, court reporter Blanca
Espericueta filed a notice of late reporter’s record. The notice states Appellant has not paid the
fee for preparing the reporter’s record and Appellant is not entitled to a free record on appeal.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is
entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond as ordered, Appellant’s brief will be due within THIRTY
DAYS of the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court